DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims, 1 and 22, it is unclear if the radii of curvature and the lengths of the three portions is adjusted or just the radii of curvature.
Claim 1 recites the limitation “the other hand” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the other hand” in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-15, 22 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti, Jr US 5,069,224 in view of Alvarez et al. US 2010/0280320 and Rotman et al. US 2008/0058767 and Bonadio et al. US 2003/0236549.
Regarding claim 1, Zinnanti discloses a uterine collection device having a generally tubular elongate shape extending from a proximal end suitable for manipulation to a distal end suitable for material collection ([C1 L17-27][FIG1]), the uterine collection device consisting of:5
 	a sheath ([FIG1] body 12) extending from the proximal end to the distal end having a transverse opening at the proximal end suitable for receiving the plunger (plunger 26), the distal end of the sheath forming a substantially closed transverse end, the closed transverse end of the sheath including a lateral orifice suitable for material collection ([FIG2,3] opening 16)10 through cause of displacement of the plunger within the sheath ([C2 L23-34])
 	Zinnanti does not specifically disclose that the sheath contains three portions of progressively decreasing radii. Alvarez teaches a flexible cannula instrument that has a plunger and three portions with progressively decreasing radii ([FIG10] section 1002-3 is the third section with the smallest radii of curvature) and the dimensions of the at least three portions are selected to negotiate a uterine canal and a cervix of the different anatomical variations of uterine position that a physician may encounter ([¶59] the cannula is configured in such a shape to navigate the anatomy of the body and Zinnanti discloses a device specifically used with the 
 	Zinnanti does not specifically disclose the second portion, the first portion and the third portion in that order having respective dimensions with progressively decreasing lengths. Rotman teaches a similar device with three portions in which the third portion is the shortest ([FIG3][¶29] portion A) followed by the first portion ([FIG3][¶30] portion C) with the second portion being longest ([FIG3][¶30] portion B). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the lengths of Rotman with the device of Zinnanti as it is no more than the simple substitution of one known element, the lengths of Rotman, for another, the lengths of Zinnanti, to obtain the predictable result of a sampling device that conforms to the anatomy.
 	Zinnanti does not specifically disclose wherein the uterine collection device is shaped through manipulation by holding on to the proximal end of a portion of the sheath and plunger with one hand while applying an upwards pressure while sliding thumb and index finger of the other hand towards the distal end of the portion repeatedly until each of the desired radii of curvature and lengths is reached. Bonadio teaches a similar surgical instrument that is bent by applying pressure with one hand by sliding the thumb and index finger while the other hand holds the base ([FIG4-6][¶171-173]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Zinnanti with the teachings of Bonadio in order to allow for manipulation into the desired position ([¶175]).
 	Regarding claim 2, Zinnanti discloses a substantially flat portion provided at the proximal end having no appreciable curvature ([FIG1] the relatively flat section at numeral 4); a first 
Regarding claims 3, 4, and 12, Zinnanti as modified does not disclose the specific radius or size of the lateral orifice. However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to use the recited size as it would have been obvious to change the size of the orifice as the only difference between Zinnanti and claimed device is the dimensions of the lateral orifice and having the claimed dimensions would not perform different than the prior art device of Zinnanti and thus is not patentably distinct. Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Regarding claim 5-7, Zinnanti does not specifically disclose the second portion, the first portion and the third portion with progressively decreasing lengths. Rotman teaches the third portion is the shortest ([FIG3][¶29] portion A) followed by the first portion ([FIG3][¶30] portion C is 50-70mm) with the second portion being longest ([FIG3][¶30] portion B is 120-160mm). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the lengths of Rotman with the device of Zinnanti as it is no more than the simple substitution of one known element, the lengths of Rotman, for another, the lengths of Zinnanti, to obtain the predictable result of a sampling device that conforms to the anatomy.
Regarding claim 8, Rotman teaches the length is between 30mm and 50mm but does not specifically disclose that it is 20mm. However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to use the recited length as it would have been obvious to change the size of the orifice as the only difference between Rotman and claimed device is the dimensions of the lateral orifice and having the claimed dimensions would not perform different than the prior art device of Rotman and thus is not patentably distinct. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) where the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Zinnanti discloses the sheath measures 3.10 mm in external diameter ([C2 L34-54]). 
Regarding claim 10, Zinnanti discloses the sheath measures 2.6 mm in internal diameter ([C2 L34-54]).12  
Regarding claim 11, Rotman discloses the sheath measures 23.5 cm in length ([¶30,31] length is approximately 22-23 cm).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the lengths of Rotman with the device of Zinnanti as it is no more than the simple substitution of one known element, the lengths of Rotman, for another, the lengths of Zinnanti, to obtain the predictable result of a sampling device that conforms to the anatomy.
Regarding claim 13, Zinnanti discloses a handle provided at the proximal end of the plunger for manipulating the plunger ([FIG1] handle 28). 5  
Regarding claim 14, Zinnanti teaches a stop provided at the proximal end of the sheath for stopping the displacement of the plunger ([FIG1] stop 20). 
Regarding claims 15, Rotman teaches the sheath further includes a second lateral orifice a the proximate end and the stop includes a port substantially aligned with the second lateral orifice suitable for receiving one of a syringe ([FIG3] port 240). 10 Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the port of Rotman with the device of Zinnanti in order to withdraw fluid using the port ([¶37]). 

Regarding claim 22, Zinnanti discloses a uterine collection device having a generally tubular elongate shape extending from a proximal end suitable for manipulation to a distal end suitable for material collection ([C1 L17-27][FIG1]), the uterine collection device consisting of:5
providing a plunger extending from the proximal end to the distal end (plunger 26);
providing a sheath ([FIG1] body 12) extending from the proximal end to the distal end having a transverse opening at the proximal end suitable for receiving the plunger (plunger 26), the distal end of the sheath forming a substantially closed transverse end, the closed transverse end of the sheath including a lateral orifice suitable for material collection ([FIG2,3] opening 16)10 through cause of displacement of the plunger within the sheath ([C2 L23-34])
 	Zinnanti does not specifically disclose that the sheath contains three portions of progressively decreasing radii. Alvarez teaches a flexible cannula instrument that has a plunger and three portions with progressively decreasing radii ([FIG10] section 1002-3 is the third section with the smallest radii of curvature) and the dimensions of the at least three portions are selected to negotiate a uterine canal and a cervix of the different anatomical variations of uterine position that a physician may encounter ([¶59] the cannula is configured in such a shape to 
 	Zinnanti does not specifically disclose the second portion, the first portion and the third portion in that order having respective dimensions with progressively decreasing lengths. Rotman teaches a similar device with three portions in which the third portion is the shortest ([FIG3][¶29] portion A) followed by the first portion ([FIG3][¶30] portion C) with the second portion being longest ([FIG3][¶30] portion B). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the lengths of Rotman with the device of Zinnanti as it is no more than the simple substitution of one known element, the lengths of Rotman, for another, the lengths of Zinnanti, to obtain the predictable result of a sampling device that conforms to the anatomy.
 	Zinnanti does not specifically disclose wherein the uterine collection device is shaped through manipulation by holding on to the proximal end of a portion of the sheath and plunger with one hand while applying an upwards pressure while sliding thumb and index finger of the other hand towards the distal end of the portion repeatedly until each of the desired radii of curvature and lengths is reached. Bonadio teaches a similar surgical instrument that is bent by applying pressure with one hand by sliding the thumb and index finger while the other hand holds the base ([FIG4-6][¶171-173]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Zinnanti with the teachings of Bonadio in order to allow for manipulation into the desired position ([¶175]).
Regarding claim 24, Zinnanti discloses inserting the uterine collection device into one of the vaginal canal and the uterine canal ([C1 L12-41]) but does not disclose inserting until 5such point that the movement of the distal end of the uterine collection device is frustrated; and rotating the uterine collection device to a point where the movement of the distal end of the uterine collection device is no longer frustrated.  Rotman teaches a similar surgical instrument that is bent and shaped as needed ([¶29]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Zinnanti with the teachings of Rotman in order to allow for manipulation to match the anatomy ([¶29])
Regarding claim 25 and 26, Rotman teaches the step of providing a port on the uterine collection device proximate the proximal end for receiving one of a stopper and a syringe and using a syringe with the port for one of collecting material and flushing the uterine collection device ([FIG3][¶37] port 240 can be used to sample and flush the device).  Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the port of Rotman with the device of Zinnanti in order to inject contrast using the port ([¶37]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti, Jr US 5,069,224 in view of Alvarez et al. US 2010/0280320 and Rotman et al. US 2008/058767 and Bonadio et al. US 2003/0236549 further in view of Brooker US 4,627,444.
Regarding claim 16, in Zinnanti as modified Rotman discloses a luer lock for use with a syringe ([¶37]) but does not disclose the syringe. Brooker teaches a device for tissue sampling that has a syringe suitable for insertion into the port of the stop for providing additional pressure at the distal lateral orifice (([C5 L15-31] syringe 102). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Zinnanti with the syringe of Brooker as it is no more than the simple substitution of one known element, the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti, Jr US 5,069,224 in view of Alvarez et al. US 2010/0280320 and Rotman et al. US 2008/058767 and Bonadio et al. US 2003/0236549 further in view of To et al. US 2011/0087257.
Regarding claim 17, consisting of a stopper suitable for insertion into the port in Zinnanti as modified Rotman discloses a luer lock for use with a syringe ([¶37]) but does not disclose the stopper. To teaches a similar biopsy device that has a stopper for the port ([¶129]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Zinnanti with the stopper of To in order to cover the port ([¶129]).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti, Jr US 5,069,224 in view of Alvarez et al. US 2010/0280320 and Rotman et al. US 2008/058767 and Bonadio et al. US 2003/0236549.further in view of Adams US 2009/0093674.
Regarding claim 18 and 19, Zinnanti does not specifically disclose the sheath is made of transparent propylene and wherein the plunger is made of ethelyne-vinyl acetate.  Adams teaches using propylene and EVA ([¶46]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the material of Adams with the device of Zinnanti as it is no more than the simple substitution of one known element, propylene and EVA of Adams, for another, the thermoplastic of Zinnanti, to obtain the predictable result of a flexible polymer body.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti, Jr US 5,069,224 in view of Alvarez et al. US 2010/0280320 and Rotman et al. US 2008/058767 and Bonadio et al. US 2003/0236549 in view Cornier US 6,042,552
Regarding claim 20, Zinnanti does not disclose the handle is made of a flexible acetyl resin.  Cornier teaches a using an acetyl resin handle ([C3 L40-43]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the handle of Cornier with the device of Zinnanti as it is no more than the simple substitution of one known element, acetyl resin of Cornier, for another, the thermoplastic of Zinnanti, to obtain the predictable result of a flexible polymer device.

Claim 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinnanti, Jr US 5,069,224 in view of Alvarez et al. US 2010/0280320 and Rotman et al. US 2008/058767 and Bonadio et al. US 2003/0236549 in view of Chapman et al. US 5,122,146.
Regarding claims 21 and 23, Zinnanti does not disclose the sheath includes at least one marking indicative of a reference length suitable for at least one manipulation.  Chapman teaches a guidewire device with length markings ([FIG1] markings 16). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to use the markings of Chapman in the device of Zinnanti in order to determine the length of the device that is inserted ([C5 L49-65])
Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the current invention solves a long-felt but unsolved need, Examiner respectfully disagrees. Other than Applicant’s contention that there was a long-felt need no objective evidence has been provided to show that this was the case. 
Regarding Applicant’s arguments that one of ordinary skill in the art would not look to the radii of Alvarez when the combination of Zinnanti and Rotman already discloses radii, Examiner respectfully disagrees. Rotman is not relied on in the combination to teach the radii. Rotman is only later relied on to teach the lengths of the sections. However, to fully address Applicant’s argument one of ordinary skill in the art would have looked to Alvarez over Rotman specifically to have variable or changeable shapes ([¶74]) which Rotman does not specifically teach as Rotman is only bendable.
Regarding Applicant’s arguments that one of ordinary skill in the art would not look to Rotman for the lengths of the sections in view of Alvarez which already teaches sections with lengths, Examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the lengths of Rotman with the device of Zinnanti as modified by Alvarez as it is no more than the simple substitution of one known element, the lengths of Rotman, for another, the lengths of Zinnanti, to obtain the predictable result of a sampling device that conforms to the anatomy ([¶29] Rotman).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
 
/ALLEN PORTER/Primary Examiner, Art Unit 3792